PER CURIAM.
William Joseph Benson appeals his judgment of conviction and sentence for two counts of lewd assault on a child under the age of sixteen. We conclude that the trial court properly found that the defendant voluntarily absented himself from the trial proceedings, see Capuzzo v. State, 596 So.2d 438 (Fla.1992); Daniels v. State, 587 So.2d 460 (Fla.1991); Dufour v. State, 495 So.2d 154, 161 (Fla.1986), cert. denied, 479 U.S. 1101, 107 S.Ct. 1332, 94 L.Ed.2d 183 (1987), and affirm the judgment of conviction. Because the reasons given for the departure sentence are insufficient, however, we reverse and remand for resentenc-ing.